Citation Nr: 0827217	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from August 8, 2003 to August 11, 
2003 at Baxter Regional Medical Center.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs Medical 
Center (VAMC) in Little Rock, Arkansas.

In June 2006, the Board remanded the claim for entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred from August 8, 2003 to August 11, 2003 at Eastern 
Ozarks Regional Health Systems and/or Baxter Regional Medical 
Center, noting that the veteran had appointed the Arkansas 
Department of Veterans Affairs as his accredited 
representative before VA, and that there was no indication in 
the file that any argument was sought from the representative 
regarding this claim.  In July 2006, a Statement of 
Accredited Representative in Appealed Case (VA Form 646) was 
received noting The American Legion on the cover page; 
however, the second page indicated that it was in fact 
prepared by the Arkansas Department of Veterans Affairs.

The Board remanded the claim for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred from 
August 8, 2003 to August 11, 2003 at Eastern Ozarks Regional 
Health Systems and/or Baxter Regional Medical Center again in 
April 2007 for further development.  The matter has been 
returned to the Board for appellate review.

The Board notes that emergency treatment rendered to the 
veteran on August 8, 2003 at Eastern Ozarks Regional Health 
Systems was recently approved.  As this portion of the 
original claim has been allowed, the issue has been 
recharacterized as reflected above.  

The Board also notes that its April 2007 remand instructions 
included an instruction to provide the veteran's 
representative an opportunity to submit a VA Form 646 that 
addressed the issue on appeal.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  As the decision below grants the veteran's claim, 
however, the Board finds no prejudice in proceeding with the 
issuance of a decision despite the fact that it does not 
appear the Arkansas Department of Veterans Affairs was 
afforded another opportunity to submit a VA Form 646.  


FINDINGS OF FACT

1.  The veteran was the recipient of VA hospital, nursing 
home, or domiciliary care within the 24-month period prior to 
the treatment rendered between August 8, 2003 and August 11, 
2003.

2.  There is no evidence that the veteran had coverage under 
any medical care contract for payment or reimbursement in 
whole or in part for the treatment received between August 8, 
2003 and August 11, 2003.

3.  The Little Rock VAMC was on diversion and not feasibly 
available at the time the veteran was transferred between 
Eastern Ozarks Regional Health Systems and Baxter Regional 
Medical Center on August 8, 2003; there is no evidence of 
record to determine when this facility became available.  

4.  Though stable at the time of transfer between Eastern 
Ozarks Regional Health Systems and Baxter Regional Medical 
Center on August 8, 2003, the medical care rendered beyond 
the initial emergency evaluation and treatment was for a 
continued medical emergency.  

5.  The veteran is not eligible for payment or reimbursement 
for these expenses under 38 U.S.C.A. § 1728 (West 2002).




CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from August 8, 2003 to 
August 11, 2003 at Baxter Regional Medical Center have been 
met. 38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 17.53, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred by him at Baxter Regional 
Medical Center (Baxter) between August 8, 2003 and August 11, 
2003.  The VAMC in Little Rock, Arkansas, denied the claim on 
the basis that the veteran was stable at the time of transfer 
from the hospital in Salem, Eastern Ozarks Regional Health 
Systems (Eastern Ozarks).  See February 2004 letter.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at Baxter between August 8, 2003 and 
August 11, 2003, nor was an application for authorization 
made to VA within 72 hours of the emergency services 
rendered.  For these reasons, in the absence of prior 
authorization or deemed prior authorization for medical 
services, there is no factual or legal basis for payment or 
reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 
17.52, 17.53, and 17.54 for medical services at a non-VA 
facility between August 8, 2003 and August 11, 2003.  

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that (a) the care and services rendered 
were either: (1) for an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service- connected disability, or (4) for 
any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); (b) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The veteran, however, 
is not service connected for any disability.  Therefore, he 
is not entitled to payment or reimbursement by VA under 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In this case, reimbursement for unauthorized medical expenses 
may be made pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1003.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177, the provisions of which became effective on May 29, 
2000.  To be eligible for reimbursement under this authority, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;
(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, the medical evidence of record indicates that 
the veteran received initial emergency treatment at Eastern 
Ozarks on August 8, 2003, when he was transported by private 
car at about 2:25 p.m. and treated for complaints of 
dizziness, decreased blood pressure, and "chest 
pain/tightness."  The report notes a medical history that 
included high blood pressure and indicates complaint of left 
arm tingling.  The diagnostic impressions were angina 
pectoris, hypertension by history, and allergy to aspirin.  A 
phone number for a VA E.R. (emergency room) is listed, and 
there is a notation of "VA LR (Little Rock) on diversion."  
Ultimately, the veteran was discharged in stable condition at 
4:55 p.m. and referred to "COBRA - Baxter Regional."  

A record from Arkansas Emergency Medical Services dated 
August 8, 2003 reports that an ambulance responded to the ER 
at Eastern Ozarks to transport the veteran to Baxter to be 
evaluated by a cardiologist.  The veteran reported some 
tightness in his chest at the time of transport.  It was 
noted that he was a VA patient but the VA in Little Rock was 
not accepting patients at that time.  

An Authorization for Transfer from Eastern Ozarks reveals 
that the veteran's condition was stable at the time of 
transfer and that he was accepted at Baxter at 4:45 p.m. on 
August 8, 2003.  

A record from Baxter dated August 8, 2003 indicates that 
after the veteran was initially evaluated, arrangements were 
made and it was attempted to send the veteran to the Little 
Rock VA, but they were on diversion and he was, therefore, 
sent to Baxter.  Following examination at Baxter, the veteran 
was assessed in pertinent part with chest pain (suspect the 
patient could well have had an anginal attack, given his 
family history, but pulmonary embolus is also entertained) 
and the plan was to admit him and consult cardiology and 
transfer him to Little Rock VA when/if a bed becomes 
available.  

VA records from the Little Rock Medical Center reveal that on 
August 7, 2003 at 4:00 p.m., a diversion continued from a 
previous shift.  On August 8, 2003 at 12:01 a.m., it was 
noted that the ambulance diversion for critical care beds 
remained in effect.  A notation at 4:00 p.m. that same day 
indicates that the diversion continued from the previous 
shift and was to end at 7:40 p.m.  There is no indication in 
the claims folder as to when, and if, the diversion ended.  

The Board finds that the evidence of record supports a 
finding that the veteran is eligible for payment or 
reimbursement of the expenses incurred at Baxter between 
August 8, 2003 and August 11, 2003.  

As noted above, the claim for payment or reimbursement for 
the initial evaluation and treatment rendered to the veteran 
at Eastern Ozarks on August 8, 2003 has been approved.  The 
veteran was thereafter transferred to Baxter by Eastern 
Ozarks that same day, after medical personnel at Eastern 
Ozarks first attempted to transfer him to the Little Rock 
VAMC.  The VA facility, however, was on diversion at the 
time; therefore, it can be said that a VA or other Federal 
facility/provider was not feasibly available.  Moreover, and 
as noted above, there is no evidence of record to indicate 
when the VA facility in question became available.  

While the Board acknowledges that the veteran was listed as 
stable at the time of his transfer, the evidence indicates 
that it was on orders from Eastern Ozarks that he was 
transferred to Baxter via ambulance to be evaluated by a 
cardiologist.  Again, medical providers at Eastern Ozarks 
first attempted to send the veteran to a VA facility but were 
told that patients were being diverted elsewhere.  Based on 
the foregoing, the Board finds that the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment, which in this case was 
the care rendered at Baxter, was for a continued medical 
emergency of such a nature that the veteran could not have 
been safely transferred to a VA or other Federal facility.  

Lastly, the evidence of record shows that the veteran was 
enrolled in the VA Health Care system at the time the subject 
medical care was rendered and there is no evidence that he 
had coverage under any medical care contract for payment or 
reimbursement in whole or in part for the treatment received 
between August 8, 2003 and August 11, 2003.

Based on the foregoing, the Board resolves all reasonable 
doubt in finding that the veteran met all of the criteria 
required for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725.  As such, he is eligible for 
payment or reimbursement of the expenses incurred at Baxter 
Regional Medical Center between August 8, 2003 and August 11, 
2003.

As a result of the Board's decision to grant the benefit 
sought, any failure to notify the veteran or develop the 
claim cannot be considered prejudicial.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from August 8, 2003 to August 11, 
2003 at Baxter Regional Medical Center is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


